       Case 3:17-cv-00179-PRM Document 185 Filed 03/01/19 Page 1 of 7



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                             EL PASO DIVISION

STATE OF TEXAS,                           §
      Plaintiff,                          §
                                          §
v.                                        §     EP-17-CV-179-PRM
                                          §
YSLETA DEL SUR PUEBLO, THE TRIBAL         §
COUNCIL, AND THE TRIBAL GOVERNOR          §
MICHAEL SILVAS OR HIS SUCCESSOR,          §
     Defendants.                          §

                     PLAINTIFF TEXAS’S PROPOSED INJUNCTION

      Plaintiff State of Texas submits the following proposed injunction pursuant to

the Court’s Memorandum Opinion and Order (“Order”), Doc. 183 at 42.

                                        * * *

      Defendants Ysleta del Sur Pueblo, the Tribal Council, and Tribal Governor

Michael Silvas or his Successor, their agents, attorneys, and all persons acting in

privity with them, including the Ysleta del Sur Pueblo Fraternal Organization, are

hereby ENJOINED from engaging in, permitting, promoting, or operating gambling

activities on the Ysleta del Sur Pueblo’s reservation that violate one or more of the

following: Chapter 47 of the Texas Penal Code; the Bingo Enabling Act, TEX. OCC.

CODE § 2001.001 et seq.; and Chapter 402 of the Texas Administrative Rules, see 16

TEX. ADMIN. CODE § 402.100 et seq. This includes, but is not limited to, the one-touch

machines described in the Order, see Doc. 183 at 13–16, and the live-called bingo

described in the Order, id. at 16.

      This injunction also includes any gambling machines substantially similar to

the one-touch machines described in the Order, see id. at 13—16, i.e., machines that
                                          1
       Case 3:17-cv-00179-PRM Document 185 Filed 03/01/19 Page 2 of 7



offer, in violation of Chapter 47 of the Texas Penal Code, games including the

elements of chance, prize, and consideration that award prizes according to the

matching of historical bingo cards with historical ball draws (or award prizes based

on any process that accomplishes the same purpose), under one or more of the

following conditions:

         •   the machines dispense cash as prizes (or dispense anything to

             accomplish the same purpose), in violation of the Bingo Enabling Act,

             TEX. OCC. CODE § 2001.409;

         •   the machines dispense tickets, tokens, or any other representation

             reflecting cash value as prizes (or dispense anything to accomplish the

             same purpose), in violation of the Bingo Enabling Act, TEX. OCC. CODE §

             2001.409;

         •   the machines dispense tickets, tokens, or any other representation

             redeemable for a thing of value, including further play on the machine,

             as prizes (or dispense anything to accomplish the same purpose), in

             violation of the Bingo Enabling Act, TEX. OCC. CODE § 2001.409;

         •   the machines, in consideration for the chance to win a prize, receive

             cash; receive tickets, tokens, or any other representation reflecting cash

             value; and/or receive tickets, tokens, or any other representation

             redeemable for a thing of value (or receive anything to accomplish the

             same purpose) in violation of the Bingo Enabling Act, TEX. OCC. CODE §

             2001.409;



                                          2
Case 3:17-cv-00179-PRM Document 185 Filed 03/01/19 Page 3 of 7



 •   the machines are offered for play on more than three four-hour occasions

     per week, in violation of the Bingo Enabling Act, TEX. OCC. CODE §

     2001.419(a), (b);

 •   the machines are offered for play more than four hours at a stretch, in

     violation of the Bingo Enabling Act, TEX. OCC. CODE § 2001.419(a), (b);

 •   the machines are offered for play on more than two four-hour occasions

     per day, in violation of the Bingo Enabling Act, TEX. OCC. CODE §

     2001.419(c);

 •   the machines are offered for play in the absence of a valid license from

     the Texas Lottery Commission that details, inter alia, the days and

     times the machines will be offered for play, in violation of the Bingo

     Enabling Act, TEX. OCC. CODE §§ 2001.551 and 2001.002(6);

 •   the machines are offered for play outside of the days and times listed on

     a valid license from the Texas Lottery Commission, in violation of the

     Bingo Enabling Act, TEX. OCC. CODE § 2001.002(6);

 •   the machines are not supplied by manufacturers and distributors

     licensed by the Texas Lottery Commission, in violation of the Bingo

     Enabling Act, TEX. OCC. CODE § 2001.407;

 •   the machines have not been tested and certified as compliant with the

     standards in 16 TEX. ADMIN. CODE § 402.324 by an independent testing

     facility or the Texas Lottery Commission’s testing lab, in violation of 16

     TEX. ADMIN. CODE § 402.324.



                                  3
       Case 3:17-cv-00179-PRM Document 185 Filed 03/01/19 Page 4 of 7



      This injunction also includes any gambling activities substantially similar to

the live-called bingo described in the Order, id. at 16, i.e., live-called bingo offered

under one or more of the following circumstances:

          •   the bingo is offered for play on more than three four-hour occasions per

              week, in violation of the Bingo Enabling Act, TEX. OCC. CODE §

              2001.419(a), (b);

          •   the bingo is offered for play more than four hours at a stretch, in

              violation of the Bingo Enabling Act, TEX. OCC. CODE § 2001.419(a), (b);

          •   the bingo is offered for play on more than two four-hour occasions per

              day, in violation of the Bingo Enabling Act, TEX. OCC. CODE §

              2001.419(c);

          •   the bingo is offered for play in the absence of a valid license from the

              Texas Lottery Commission that details, inter alia, the days and times

              the machines will be offered for play, in violation of the Bingo Enabling

              Act, TEX. OCC. CODE §§ 2001.551 and 2001.002(6);

          •   the bingo is offered for play outside of the days and times listed on a

              valid license from the Texas Lottery Commission, in violation of the

              Bingo Enabling Act, TEX. OCC. CODE § 2001.002(6);

          •   the card-minders are not supplied by manufacturers and distributors

              licensed by the Texas Lottery Commission, in violation of the Bingo

              Enabling Act, TEX. OCC. CODE § 2001.407;

          •   the card-minders, if any, have not been tested and certified as compliant

              with the standards in 16 TEX. ADMIN. CODE § 402.324 by an independent
                                           4
       Case 3:17-cv-00179-PRM Document 185 Filed 03/01/19 Page 5 of 7



             testing facility or the Texas Lottery Commission’s testing lab, in

             violation of 16 TEX. ADMIN. CODE § 402.324.

         •   the card-minders, if any, allow play in excess of 66 bingo cards, in

             violation of 16 TEX. ADMIN. CODE § 402.322(r).

      This injunction applies on the territory of the Speaking Rock Entertainment

Center, the Socorro Tobacco Outlet, the Ysleta del Sur Pueblo’s reservation, and on

any other property owned or controlled by Defendants, their agents, or persons acting

in privity with them that is within the boundaries of the State of Texas.




                                          5
Case 3:17-cv-00179-PRM Document 185 Filed 03/01/19 Page 6 of 7



                            Respectfully submitted.

                            KEN PAXTON
                            Attorney General of Texas

                            JEFFREY C. MATEER
                            First Assistant Attorney General

                            BRANTLEY STARR
                            Deputy First Assistant Attorney General

                            DARREN L. MCCARTY
                            Deputy Attorney General for Civil Litigation

                            AMANDA J. COCHRAN-MCCALL
                            Chief for General Litigation Division

                            /s/ Michael R. Abrams _____
                            MICHAEL R. ABRAMS
                            Texas Bar No. 24087072
                            BENJAMIN S. LYLES
                            Texas Bar No. 24094808
                            SUMMER R. LEE
                            Texas Bar No. 24046283
                            Assistant Attorneys General
                            General Litigation Division
                            P.O. Box 12548, Capitol Station
                            Austin, Texas 78711-2548
                            (512) 475-4074 | FAX: (512) 320-0667
                            michael.abrams@oag.texas.gov
                            benjamin.lyles@oag.texas.gov
                            summer.lee@oag.texas.gov

                            ATTORNEYS FOR PLAINTIFF
                            THE STATE OF TEXAS




                              6
       Case 3:17-cv-00179-PRM Document 185 Filed 03/01/19 Page 7 of 7



                           CERTIFICATE OF SERVICE

       I hereby certify that on this the 1st day of March, 2019, a true and correct copy
of the foregoing was filed using the Court’s CM/ECF system, causing electronic
service upon all counsel of record.

                                        /s/ Michael R. Abrams______
                                        MICHAEL R. ABRAMS
                                        Assistant Attorney General




                                           7
